



interimcoachceoandbra_image1.jpg [interimcoachceoandbra_image1.jpg]


July 20, 2020




Dear Todd,


Reference is hereby made to your current employment letter dated as of January
7, 2008, and amended as of June 22, 2015, and further amended as of August 11,
2016 (the “Employment Letter”), pursuant to which you are employed as the
President, Chief Administrative Officer & Secretary of Tapestry, Inc.
(“Tapestry” or the “Company”). This letter is being provided in connection with
your appointment as Interim Chief Executive Officer and Brand President, Coach
(“Interim Coach Brand CEO”), reporting to the Chief Executive Officer of
Tapestry. By signing below where indicated, you will be accepting that
appointment effective July 21, 2020 (the “Effective Date”).


This letter details the changes to your base salary and bonus opportunity that
will apply, and a special retention award that will be made, in connection with
your appointment as Interim Coach Brand CEO. Except as set forth herein, the
terms of your Employment Letter continue to apply with respect to your
employment as Interim Coach Brand CEO. You will continue to serve as the
Company’s President, Chief Administrative Officer & Secretary during the period
during which you are serving as the Company’s Interim Coach Brand CEO (the
“Interim Coach Brand CEO Term”) unless the Board of Directors of the Company
determines otherwise. You will also continue to be considered an “officer” under
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as well as an “Executive Officer” of Tapestry pursuant to Rule 3b-7 of
the Exchange Act. Upon the termination of the Interim Coach Brand CEO Term, you
will no longer serve as Interim Coach Brand CEO. The remaining terms of the
Employment Letter shall apply. For the avoidance of doubt, the changes to the
terms of your employment described in this letter, including the changes
occurring upon the commencement and termination of the Interim Coach Brand CEO
Term, will not be deemed to give rise to “good reason” under the Company’s 2010
and 2018 Stock Incentive Plan, each as amended, or any grant agreements for
awards under either such Plan, the Tapestry, Inc. Special Severance Plan or
other agreement between you and the Company or any applicable Company plan or
policy.


Base Salary
As of the Effective Date and continuing through the last date of the fiscal
quarter in which the Interim Coach Brand CEO Term ends, your annual base salary
rate will be $900,000, which will be immediately reduced by 20% to $720,000
annually, consistent with the Company-wide salary reductions that were announced
on April 20, 2020, and which are will remain in effect no longer than the end of
the Company’s fiscal year 2021 (i.e., July 3, 2021). In the event your
employment terminates under circumstances in which you are entitled to
severance, your severance will be calculated based on your annual base salary
rate in effect on the date of your termination.




122123273

--------------------------------------------------------------------------------






Incentive Compensation
You will continue to be eligible to participate in the Company’s
Performance-Based Annual Incentive Plan (“AIP”). For the period commencing on
the Effective Date and continuing through the last date of the fiscal quarter in
which the Interim Coach Brand CEO Term ends, your target bonus will be 125% of
your salary actually paid during that period. During the Interim Coach Brand CEO
Term your AIP payout will continue to be based on Tapestry’s financial
performance, weighted as determined by the Human Resources Committee of the
Board of Directors of Tapestry (the “Committee”). Thereafter, your target bonus
will revert to 100% of your salary paid for the remainder of the fiscal year,
which shall reflect the reduced salary, as in effect for any portion of the
fiscal year. The actual bonus payout may range from 0% of target for performance
below established thresholds to 200% of target for maximum performance.


Any AIP bonus is paid within three months of the end of the fiscal year and you
must be an employee in good standing with the Company on the AIP bonus payment
date in order to be eligible to receive any such AIP bonus payment. If you
resign your employment or are terminated for "cause," you are not eligible for
this bonus for the fiscal year in which you provide the required notice of your
intent to resign your employment (or resign without notice) or your employment
is terminated, as applicable.


Special Equity or Cash Award & Annual Equity Compensation
You will receive a special retention award (the “Special Award”) with a grant
value of $800,000, which is expected to be granted in August 2020 as restricted
stock units (“RSUs”). However, the Board of Directors of Tapestry or the
Committee may determine that the Special Award will be a cash-based award
instead of RSUs. The Special Award will cliff vest after two years subject to
your continued employment or other service with the Company through the vesting
date.


Your guideline annual equity grant value will be increased to $2,000,000, to be
granted in a fixed proportion of different equity vehicles, which may include
RSUs, performance RSUs (“PRSUs”), and/or stock options, as determined annually
by the Committee and normally granted in August. This guideline amount shall
remain in place after the completion of the Interim Coach Brand CEO Term. The
form, terms and amounts of all equity awards are subject to approval by the
Committee.


In all cases, you will be subject to the terms and conditions of the grant
agreements, including, but not limited to, the provisions relating to claw back
of equity gains or other incentive compensation in certain post-employment
scenarios. The terms and conditions of the Special Award grant agreement shall
be the same as the terms that will apply to your anticipated annual equity grant
in August; however, retirement treatment shall not apply to the Special Award in
the event of your voluntary resignation. Notwithstanding anything to the
contrary in this letter, the terms of the plan pursuant to which the Special
Award and annual awards are granted and related grant agreements, as they may be
changed from time to time, will be controlling.


You hereby represent and warrant that you are not currently, and have never
been, the subject of any allegation or complaint of harassment, discrimination,
retaliation, or sexual or other misconduct in connection with prior employment
or otherwise, and have not been a party to any settlement agreement or
nondisclosure agreement relating to such matters (the “Representations”). The
definition of termination for “cause” under your Employment Letter


Page 2 of 2
2

--------------------------------------------------------------------------------




shall be amended to include a determination by the Company that your employment
should be terminated for your breach of the Representations set forth above.


Your appointment as Interim Coach Brand CEO is contingent upon you passing a
background check.


Todd, if the foregoing accurately reflects your understanding of the terms that
will apply in connection with your appointment as Interim Coach Brand CEO,
kindly acknowledge your agreement by signing below where indicated and returning
a signed copy to me.




Sincerely,
/s/ Sarah J. Dunn_________________________
Sarah J. Dunn
Global Human Resources Officer
Tapestry, Inc.
 
Agreed and accepted by:
/s/ Todd Kahn ________________    July 20, 2020__________________________
Name: Todd Kahn            Date


Page 3 of 3
3